NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VICTOR ROBLEDO-GUTIERREZ,                       No.    19-73335

                Petitioner,                     Agency No. A071-918-465

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Victor Robledo-Gutierrez, a native and citizen on Mexico, petitions for

review of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a)

that he did not have a reasonable fear of persecution or torture in Mexico and thus

is not entitled to relief from his reinstated removal order. We have jurisdiction

under 8 U.S.C. § 1252. We review de novo questions of law. Cerezo v. Mukasey,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
512 F.3d 1163, 1166 (9th Cir. 2008). We grant the petition for review, and we

remand.

      The IJ found that Robledo-Gutierrez did not have a reasonable fear of

persecution or torture. However, the IJ erred in stating he was bound by the “four

corners” of the asylum officer’s decision and by not considering the merits of

Robledo-Gutierrez’s claim that he fears persecution and torture in Mexico because

he is the parent of a handicapped child. See Bartolome v. Sessions, 904 F.3d 803,

812 (9th Cir. 2018) (explaining that an IJ applies de novo review during a

reasonable fear hearing, which “means that the IJ does not defer to the asylum

officer’s ruling but freely considers the matter anew, as if no decision had been

rendered below.” (citation and internal quotation marks omitted)); Sagaydak v.

Gonzales, 405 F.3d 1035, 1040 (9th Cir. 2005) (the agency is “not free to ignore

arguments raised by a petitioner.”). Thus, we grant the petition for review and

remand to the IJ for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      The motion for a stay of removal (Docket Entry Nos. 1 and 6) is granted.

Robledo-Gutierrez’s removal is stayed pending a decision by the IJ.

      PETITION FOR REVIEW GRANTED.




                                          2                                   19-73335